 
 
Exhibit 10.15
 
 
DATED September 3rd, 2004
 


 

 
VIEWSONIC EUROPE LIMITED
 
 
 
and
 
 
 
JAN JENSEN
 
 
 
 
 
 
 
DIRECTOR’S SERVICE AGREEMENT
 
 
 


















                                                            asb law
Innovis House
108 High Street
Crawley
West Sussex
RH10 1AS
Tel: 01293 603627
Fax: 01293 603669
Ref: AMDK/346968/2
 
 
 



       

--------------------------------------------------------------------------------

 


DIRECTOR’S SERVICE AGREEMENT
 
 
 
DATED September 3rd, 2004
 
 
 
PARTIES
 

(A)   VIEWSONIC EUROPE LIMITED a company registered in England and Wales under
number 3131161 and whose registered office is at ViewSonic House, Fleming Road,
Crawley, West Sussex RH10 2GA (“the Company”); and

 

(B)   JAN JENSEN (“the Director”)

 
OPERATIVE PART
 

1   DEFINITIONS

 

1.1   In this Agreement the following words shall, unless the context otherwise
requires, have the meanings set out below:

 
 

 Agreement this Agreement as may be amended, modified or supplemented from time
to time in accordance with these provisions;

 
 

 Applicable Exchange Rate is in respect of the period prior to 1 January 2005,
the Exchange Rate on the Commencement Date, and thereafter such other greater or
lesser sum as may be published in the ViewSonic Europe Internal Exchange Rate
Document on the later of 1 January or 1 July immediately preceding the date of
payment of sums due to the Director or benefits to which the Director is
entitled in any calendar month;

 
             
      
 



       

--------------------------------------------------------------------------------

 

 

 Board   the Board of Directors from time to time of the Company;

 
 

Business the business of the Company from time to time which shall include
without limitation the development and exploitation of intellectual property
rights owned by the Company;

 

 

 Commencement Date 1 December 2004;

 
 

Confidential Information includes but is not limited to:-

                 

(i)   all un-patented designs, drawings, data specifications, manufacturing
processes, testing procedures and all other technical business and similar
information relating to the Business including all readable or computer or other
machine readable data, logic, logic diagrams, flow charts, coding sheets,
coding, source or object codes, listings, test data, test routines, diagnostic
programs or other material relating to or comprising software which is part of
the Business;

 

(ii)   all strategic information being all and any forward plans whether in
intangible or tangible form developed by the Company relating to the development
of the Business and information relating to the implementation of any such
strategies developed;

 

(iii)   pricing information which shall include all and any rates used by the
Company, prices charged to and terms of business with clients, suppliers or
customers of the Company;

 

(iv)   statistical information and methods which shall include information
relating to research activities, designs, formulae and all and any statistical
methods used by the Company;

 



       

--------------------------------------------------------------------------------

 


(v)   management information which shall include financial information, results
and forecasts (save to the extent that these are included in published and
audited accounts), any proposals relating to the acquisition or disposal of a
firm or business or any part thereof or to any proposed expansion or contraction
of activities, details of employees and officers and of the remuneration and
other benefits paid as far as this information relates to the Company;

 

(vi)   corporate information which shall include all and any information whether
in intangible or tangible form relating to the business methods, corporate
plans, management systems, finances, maturing new business opportunities or
research and development projects of the Company or any Group Company; and

 

(vii)   any confidential information which the Director is told is confidential
and any information which has been given to the Company in confidence by
businesses, investors, suppliers and other persons.

 

 Copyright works          any item of Confidential Information in which
copyright or design right subsists;

 
 

 Customer any person, firm, Company or other organisation who or which during
the Relevant Period is or was negotiating with the Company for the provision of
Relevant  Services or to whom or which the Company shall at any time during the
Relevant Period have provided any Relevant Services;

 
 



       

--------------------------------------------------------------------------------

 


            

 Documents all records, reports, documents, papers, computer generated data and
other materials whatsoever originated by or upon behalf of the Director pursuant
to this Agreement, including all and any data stored in any computer system or
database;

 
 

 Employee any person employed by the Company who either acts in a managerial or
technical capacity, is a sales representative or is in a skilled or supervisory
position and with whom the Director had significant contact during the Relevant
Period;

 
 

 Exchange Rate the rate of pounds sterling to euros published in the ViewSonic
Europe Internal Exchange Rate Document;

 
 

 Group the Company, its subsidiaries and any holding company of subsidiary of
such holding company from time to time, and ‘Group Company’ shall be construed
accordingly;

 
 

 Incapacity any illness or other like cause which prevents the Director from
attending to his duties;

 
 

 Invention any invention or discovery conceived or originated or made by the
Director during the course of his employment;

 
 

 Patent Rights any patents and applications thereof relating to Inventions
including (without prejudice to the generality of the foregoing) author
certificates, inventor certificates, improvement patents, utility certificates
and models and certificates of addition and including any divisions, renewals,
continuation, extensions or reissues thereof;

 
 

 Relevant Period the period of twelve months up to and including the date of
termination of the Director’s employment;

 
 



       

--------------------------------------------------------------------------------

 


 Relevant Services good, products, and/or services similar to and/or competitive
with those supplied and/or marketed during the Relevant Period by the Company to
Customers with which the Director was personally concerned and/or for which the
Director was responsible to a material extent at any time during the Relevant
Period;

 
 

 Relevant Supplier any supplier of the Company with which during the Relevant
Period the Director or an Employee have dealt to a material extent in respect of
Relevant Services;

 
 

 Termination Date  the date of termination of the employment;

 
 

ViewSonic Europe Internal Exchange Rate Document the document published from
time to time by ViewSonic Corporation Inc setting out the currency exchange
rates applicable to transactions and payments between Group Companies.

    

1.2   All references in this Agreement to statutory provisions shall extend to
those provisions as re-enacted or modified and to regulations thereunder and any
statutory replacement from time to time in force.

 

1.3   Words and phrases defined in the Companies Acts 1985 and 1989 shall have
the same meaning herein as therein but excluding any statutory modification
thereof not in force on the date of this Agreement.

 

1.4   References to clauses, schedules and recitals are reference to clauses,
sub-clauses, schedules and recitals of this Agreement unless otherwise
specified. References to the singular shall include the plural and vice versa,
and references to the masculine gender shall include the feminine and neuter
genders and vice versa.

 

1.5   Headings are for convenience only and shall not affect the interpretation
or construction of this Agreement.

 

1.6   References to the Company shall, unless the context otherwise requires be
deemed to include any Group Company.

 

1.7   The Director shall obtain a Form E101 (otherwise known as a certificate of
coverage as laid down in EU Regulation 1408/71 article 14.2b). The Company shall
provide all reasonable assistance to the Director to enable him to obtain such a
Form E101.

 



       

--------------------------------------------------------------------------------

 


2   APPOINTMENT

 

2.1   The employment of the Director commences on the Commencement Date and
shall continue unless and until terminated by either party giving to the other
not less than six months notice in writing or until terminated in accordance
with the termination provisions of this Agreement provided below.

 

2.2   No previous period of employment will count as part of the Director’s
period of continuous employment with the Company.

 

2.3   The Company shall be entitled in its discretion after notice shall have
been given under the terms of this Agreement to require the Director to remain
away from the offices of the Company or any Group Company during all or any part
or parts of the unexpired period of the notice in which event the Director shall
comply with any conditions laid down by the Company during such period. During
any such period the Director’s employment will continue as will all terms
expressly provided for under this Agreement together with any implied
obligations including but not limited to good faith and confidentiality. The
parties agree that the period of notice is a reasonable period of garden leave.

 

3   TITLE AND PLACE OF WORK

 

3.1   The Director will be employed by the Company as President and Managing
Director ViewSonic Europe and the Director will be a member of the Board.

 

3.2   The Director will be based at the Company’s offices in Crawley, although
his place or residence will be in Denmark. The Company reserves the right to
appoint the Director to other positions as may reasonably be required, whether
within the Company or any Group Company and to base the Director permanently or
temporarily at other locations in the UK or abroad. The Company will use its
reasonable endeavours to provide the Director with reasonable notice of any
relocation temporary or otherwise.

 

3.3   The Director may be required to work at any of the Company’s offices,
whether in the UK, Denmark or elsewhere. The Director will also be expected to
travel throughout the UK, Denmark and overseas in the performance of his duties
for such periods as the Company may reasonably require. The Director will be
expected to work for at least one day in every week from his home in Denmark.

 



       

--------------------------------------------------------------------------------

 


4   DUTIES

 

4.1   The Director shall during his employment under this Agreement:

 

4.1.1   perform the duties and exercise the powers which the Board may from time
to time properly assign to him in his capacity as Managing Director in
connection with the business of the Company, including undertaking duties on the
Board of the Company and the Group as required from time to time by the Board;
and

 

4.1.2   do all in his power to promote develop and extend the business of the
Company and the Group and at all times and in all respects conform to and comply
with the proper and reasonable directions and regulations of the Board.

 

4.1.3   in the absence of any specific directions from the Board (but subject
always to the memorandum and articles of association of the Company) have the
general control and responsibility for the management of the business of the
Company; and

 

4.1.4   devote the whole of his time, attention and ability to the duties of his
employment with the Company; and

 

4.1.5   at all times keep the Company promptly and fully informed (in writing if
so requested) of his conduct of the business or affairs of the Company and
provide such explanations as the Company may require; and

 

4.1.6   work and faithfully serve the Company to the best of the Director’s
ability and use his best endeavours to promote the interests of the Company; and

 

4.1.7   not to make any untrue or disparaging statements relating to the Group;

 

4.2   The Director’s normal duties are set out in the attached Job Description.

 

4.3   The Director will (without further remuneration) if and for so long as the
Company requires and for so long as the Director remains employed by the
Company:

 

4.3.1   carry out duties on behalf of any Group Company

 

4.3.2   act as an officer of any Group Company or hold any other employment or
office as nominee or representative of the Company;

 

4.3.3   carry out such duties and the duties attendant on any such employment as
if they were duties to be performed by him on behalf of the Company.

 



       

--------------------------------------------------------------------------------

 


4.4   For the avoidance of doubt, unless specifically authorised in writing, the
Director shall not be entitled to and is specifically prohibited from entering
into on behalf of the Company any binding contracts or arrangements involving or
relating to the Company when in Denmark.

 

5   TIME AND ATTENTION

 

5.1   During the continuance of his employment under this Agreement the Director
shall unless prevented by Incapacity devote his whole time and attention to the
business of the Company and shall not without the prior written consent of the
Board:

 

5.1.1   engage in any other business; or

 

5.1.2   be concerned or interested in any other business of a similar nature to
or competitive with that carried on by the Company or any of its Group Companies
or which is a supplier or customer of the Company or of its Group Companies

 
PROVIDED that nothing in this clause shall preclude the Director from holding or
being otherwise interested in any shares or other securities of any company
which are for the time being quoted on any recognised stock exchange (or in
respect of which dealing takes place in the unlisted securities market of The
Stock Exchange) so long as the interest of the Director in such shares or other
securities does not extend to more than 2% of the total amount of such shares or
securities.
 

6   INTELLECTUAL PROPERTY RIGHTS

 

6.1   Forthwith following the conception, origination or making of an Invention
by the Director during the course of his employment, the Director shall disclose
full details of such Invention to the Company. Further, forthwith following the
origination or development of any Confidential Information during the course of
his employment, the Director shall disclose and make available such Confidential
Information to the Company.

 



       

--------------------------------------------------------------------------------

 


6.2   The Company shall, in its sole discretion, be entitled to apply for Patent
Rights in respect of any Invention conceived, originated or made by the Director
and shall be responsible for the maintenance and renewal of the Patent Rights.

 

6.3   The Director agrees to assign to the Company all rights, title and
interest in and to any Inventions or Confidential Information made, originated
or developed during the course of their employment together with any other
intellectual property rights arising out of the course of his employment and
further agrees to assist the Company in connection with any application for
Patent Rights and to do all such acts and things as the Company’s legal advisers
may advise are necessary or desirable in connection with any such assignment or
assistance. The Director irrevocably appoints the Company to be his attorney or
agent in his name and on his behalf to do all such acts and things and to sign
all such deeds and documents as may be necessary in order to give the Company
the full benefit of the provisions of this Agreement and, in particular but
without limitation of this clause, the Director agrees that, with respect to any
third party, a certificate signed by any duly authorised officer of the Company
that any act or thing or deed or document falls within the authority hereby
conferred shall be conclusive evidence that this is the case.

 

6.4   The Director assigns to the Company by way of future assignment of
copyright the copyright subsisting in the Copyright Works and in the documents
originated by the Director for all the classes of act which by virtue of the
Copyright Designs and Patents Act 1988 the owner of the copyright has the
exclusive right to do throughout the world and for the whole period for which
copyright is to subsist.

 

6.5   The Director warrants that any Inventions, Confidential Information,
Copyright Works or Documents conceived, originated, made or developed by the
Director will not infringe any intellectual property rights of which a third
party is the proprietor including, in particular but without limitation, any
patents, copyrights, registered designs or rights of confidence. The Director
agrees to indemnify the Company against any and all liability, loss, damage,
costs and expenses which the Company or a third party may incur or suffer
whether direct or consequential (including but without limitation any economic
loss or other loss of profits, business or goodwill) as a result of any dispute
or contractual, tortious or other claims or proceedings brought against the
Company by a third party alleging infringement of its intellectual property
rights by reason of the use or exploitation of any Invention, Confidential
Information, Copyright Works or Documents conceived, originated, made or
developed by the Director or any of its personnel PROVIDED ALWAYS that:

 

6.5.1   the Company shall forthwith give written notice to the Director of any
claims or proceedings following receipt of them;

 



       

--------------------------------------------------------------------------------

 


6.5.2   the Company shall make no admission of liability and must give the
Director sole authority to defend or settle the claims or proceedings at the
Director’s cost and expense;

 

6.5.3   the Company must give the Director all reasonable assistance in
connection with the claims or proceedings at the Director’s cost and expense;

 

6.5.4   in addition to the aforesaid indemnity, where an injunction restraining
use or exploitation by the Company of any Invention Patent Rights Confidential
Information Copyright Works or Documents is, in the opinion of the Company’s
legal advisers, likely to be granted by the Court to the third party, the
Director shall do all such acts and things either to render them non-infringing
without affecting any of the Director’s other duties and obligations under this
Agreement or shall obtain a licence from the third party granting the Company
the right to continue using them.

 

7   CONFIDENTIAL INFORMATION / COMPANY DOCUMENTS

 

7.1   The Director shall neither during the employment (except in the proper
performance of its duties) nor at any time after the termination of his
employment:-

 

7.1.1   divulge or communicate to any person, company, business entity or other
organisation; or

 

7.1.2   use for his own purpose or for any purposes other than those of the
Company;

 

7.1.3   through any failure to exercise due care and diligence cause any
unauthorised disclosure of

 
any trade secret or Confidential Information relating to the Company; or
 
PROVIDED THAT these restrictions shall cease to apply to any information which
shall become available to the public generally otherwise than through the
default of the Director.
 



       

--------------------------------------------------------------------------------

 


7.2   All notes, memoranda, records, lists of customers and suppliers and
employees, correspondence, documents, computer and other discs and tapes, data
listings, codes, designs and drawings and other documents and material
whatsoever (whether made or created by the Director or otherwise) relating to
the business of the Company (and any copies of the same) -

 

7.2.1   shall be and remain the property of the Company; and

 

7.2.2   shall be handed over by the Director to the Company on demand and in any
event on the termination of the employment.

 

7.3   The Director may not at any time during or after the termination of his
employment make, disclose or publish any untrue, disparaging or misleading
remarks about the Company, its customers, suppliers or employees or any of the
Company’s associated companies or their customers, suppliers or employees.

 

7.4   All enquiries from the press should be directed towards the ViewSonic
Corporation Marketing Department. The Director should assume that anything he
says to the press could be published and therefore, he should never have
dealings with the press ‘off the record’. Failure to observe this rule may
result in disciplinary action being taken by the Company. 

 

7.5   The provisions in this clause will also apply as if references to any
associated company were substituted for references to the Company.

 

8   HOURS OF WORK

 

8.1   The Director’s normal hours of work will be from 9 am to 5pm Monday to
Friday (including a half hour lunch break) or such other hours as are deemed
necessary to ensure the discharge of the Director’s duties under the terms of
this employment. The Director may be required to work over and above the number
of hours specified in this clause without additional remuneration so as to meet
the needs of the business.

 

9   REMUNERATION AND DISCRETIONARY BONUS

 

9.1   The Director shall be paid for his services to the Company with effect
from the Commencement Date a basic salary at a rate of  €20,000 gross per
calendar month in arrears. This salary will be converted into sterling based on
the Applicable Exchange Rate, from which the Company will make statutory and
voluntary deductions, convert the net sum back into euros based on the
Applicable Exchange Rate and make payment of such net sum in euros by bank
transfer on or about the 25th day of each calendar month (or such higher rate as
may from time to time be agreed).

 

9.2   For such period as the Director may hold a Form E101 (as referred to in
clause 1.7), the Company shall pay to the Director sums saved by the Company in
respect of employer’s United Kingdom National Insurance contributions. This
salary will be converted (if necessary) into sterling based on the Applicable
Exchange Rate, from which the Company will make statutory and voluntary
deductions, convert the net sum back into euros based on the Applicable Exchange
Rate and make payment of such net sum in euros by bank transfer on or about the
25th day of each calendar month.

 



       

--------------------------------------------------------------------------------

 


9.3   The Director shall also be paid an allowance with effect from the
Commencement Date at a rate of €1,666.67 gross per calendar month in arrears in
respect of personal travel and accommodation expenses (which does not form part
of pensionable pay). This allowance will be converted into sterling based on the
Applicable Exchange Rate, from which the Company will make statutory and
voluntary deductions, convert the net sum back into euros based on the
Applicable Exchange Rate and make payment of such net sum in euros by bank
transfer on or about the 25th day of each calendar month (or such higher rate as
may from time to time be agreed).

 

9.4   Rates of pay are reviewed in 1 July each year without any obligation to
increase the same. The basic salary shall be deemed to include any fees
receivable by the Director in his position as a director of the Company.

 

9.5   The Director shall also be paid a lump sum introductory bonus of €15,000
gross (which does not form part of pensionable pay). This bonus will be
converted into sterling based on the Applicable Exchange Rate, from which the
Company will make statutory and voluntary deductions, convert the net sum back
into euros based on the Applicable Exchange Rate and make payment of such net
sum in euros by bank transfer in the October 2004 payroll, such bonus to be
repaid to the Company in full in the event that either the Director or the
Company gives the other notice of termination of the Director’s employment
within twelve months of the Commencement Date.

 

9.6   The Director shall be entitled to receive an on-target commission of
€120,000 per annum (in accordance with the commission accelerator schedule in
force at the time subject to achieving performance targets), details of which
will be supplied separately and which may be reviewed on a quarterly basis. This
commission will be converted into sterling based on the Applicable Exchange
Rate, from which the Company will make statutory and voluntary deductions,
convert the net sum back into euros based on the Applicable Exchange Rate and
make payment of such net sum in euros by two half-yearly instalments in January
and July in arrears by bank transfer on or about the 25th day of those months.
Your entitlement to commission will cease on the date of termination and your
accrued entitlement for the period up to the date of termination may be paid
after the date of termination as provided separately. No commission is payable
in respect of any period after the date of termination.

 

9.7   No payments are made for overtime. For the purposes of the Working Time
Regulations 1998 (as amended), the Director is considered a managing executive
who can determine the duration of his working time.

 



       

--------------------------------------------------------------------------------

 


9.8   For the avoidance of doubt, the Director will be liable to and personally
responsible for all UK, Danish or other taxes and national insurance
contributions (or equivalent) assessed as payable in respects of all sums
received from the Company during this employment. The Director shall also be
personally responsible for any professional fees incurred in this regard.

 

9.9   Also for the avoidance of doubt, 80% of remuneration received by the
Director from the Company during this employment shall relate to duties
performed in the United Kingdom. The remaining 20% of remuneration received
shall relate to duties performed in Denmark in accordance with Clause 3.3.

 

10   DEDUCTION FROM WAGES

 

10.1   The Company reserves the right at any time during, or in any event upon
termination, to deduct from the Director’s salary and/or any commission payment
and/or any other monies due to the Director, an amount equivalent to any of the
following:

 

10.1.1   any overpayment of salary, bonus, commission, remuneration or other
payment made to the Director during the course of this employment;

 

10.1.2   the amount of any expenses claimed by the Director and paid but
subsequently disallowed by the Company;

 

10.1.3   the outstanding amount of any loan or advance made by the Company to
the Director; and

 

10.1.4   any cost of repairing any damage to or loss of property of, any fines
or charges imposed upon or any other loss sustained by the Company or any third
party, caused by the Director’s breach of contract or breach of the Company’s
rules or as a result of the Director’s negligence or dishonesty.

 



       

--------------------------------------------------------------------------------

 


11   PENSION

 

11.1   The Company will make a monthly contribution of 10% of the Director’s
basic monthly salary into a personal pension scheme of his choice, provided that
such pension scheme is approved by the United Kingdom Inland Revenue or Denmark
Inland Revenue. No contracting out certificate under the Pension Schemes Act
1993 is in force.

 

12   EXPENSES

 

12.1   The Company will reimburse the Director for all travelling, hotel,
entertainment and other expenses (in euros and in accordance with the Applicable
Exchange Rate where applicable) reasonably incurred by him in the proper
performance of his duties subject to the Director complying with such
guide-lines or regulations issued by the Company from time to time in this
respect and to the production to the Company of such vouchers or other evidence
of actual payment of the expenses as the Company may reasonably require.

 

12.2   The Director will use any Company credit or chargecard only for the
expenses reimbursable under Clause 12.1 above, and will return it to the Company
forthwith upon request or on the termination of his employment.

 

12.3   The Company will pay (in euros and in accordance with the Applicable
Exchange Rate where applicable) the costs of telephone and broadband rental in
respect of the Director’s home telephone and internet access respectively,
together with the cost of all calls made in performing his duties under this
Agreement, upon receipt of a copy of the relevant telephone or other bill.

 

12.4   Any benefits provided by the Company to the Director or the Directors
family which are not expressly referred to in this Agreement are ex gratia and
are at the entire discretion of the Company and do not form part of the
Director's terms of employment.

 

13   DEBTS TO THE COMPANY

 

13.1   If at any time money is owed and payable by the Director to the Company,
whether under this Agreement or otherwise, it is agreed that the Company may
deduct the sum or sums from time to time owed to it from any payment due to the
Director from the Company, howsoever arising.

 



       

--------------------------------------------------------------------------------

 


14   VEHICLES

 

14.1   The Director shall receive a car allowance of €2,300 gross per calendar
month in arrears. This allowance will be converted into sterling based on the
Applicable Exchange Rate, from which the Company will make statutory and
voluntary deductions, convert the net sum back into euros based on the
Applicable Exchange Rate and make payment of such net sum in euros by bank
transfer on or about the 25th day of each calendar month (or such higher car
allowance as may from time to time be agreed). The Company reserves the right to
replace the car allowance with a leased company car.

 

14.2   In the event that the car allowance is replaced with a leased company car
(“the Vehicle”), the Company will provide the Director with the Vehicle (within
an annual leasing allowance of the sterling equivalent of €27,600 in accordance
with the Applicable Exchange Rate) for use for private and business purposes in
accordance with the Company’s car policy as it may vary from time to time.

 

14.3   The Vehicle will be of a type determined by the Company (BMW 525 saloon
manual or equivalent Audi, Saab or Jaguar model) and may be changed at such
intervals as it may determine. The Company may in its discretion withdraw the
use of the Vehicle from the Director at any time without giving a reason or
paying compensation, in which case the Director will be entitled to receive the
car allowance referred to in this clause.

 

14.4   The Company will be responsible for all running costs incurred in respect
of the Vehicle, including petrol for private and business mileage in respect of
which the Company may provide the Director with a fuel card.

 

14.5   The Director will maintain the Vehicle in good running order and in a
clean and tidy condition. The Director shall ensure that the Vehicle is checked
(including oil, water, battery and tyres) before each journey and any faults are
recorded in the appropriate log and appropriate action taken. The Director shall
ensure that the Vehicle is regularly serviced bearing in mind that at least
seven days’ notice is required.

 

14.6   The Director shall keep such records relating to the Vehicle’s use as are
necessary to satisfy any queries which may be raised by the Inland Revenue or
other relevant taxation authorities. The Director will also be wholly
responsible for the payment of any taxes assessed in respect of the Director’s
use of the Vehicle.

 

14.7   The Director will return, at his own expense and without the need for any
prior request by the Company, the Vehicle and the keys to the head office of the
Company immediately following termination of his employment or at any other time
if so requested by the Company.

 



       

--------------------------------------------------------------------------------

 


14.8   The Director shall not cause anything to be done to the Vehicle, either
directly or indirectly, which might invalidate any warranty in force or damage
the Vehicle itself.

 

14.9   The Director shall be liable for any fine or penalty charge imposed on
him and shall reimburse the Company in respect thereof should such sum be paid
by the Company on the Director’s behalf.

 

14.10   The Director will immediately inform the Company if:-

 

14.10.1   he is prosecuted or is to be prosecuted for any road traffic offence
in the United Kingdom;

 

14.10.2   his driving licence is endorsed; or

 

14.10.3   he is disqualified from holding a driving licence in the United
Kingdom.

 

14.11   The Director will on request from the Company produce his driving
licence(s) for inspection. If the Director is required to use his own vehicle
for Company business, he is required to ensure that it is fully insured at all
times and that such insurance will cover any equipment or other company property
carried in the vehicle. The Director may be required to produce proof of cover
on request.

 

14.12   The Director must ensure that he uses mobile phones responsibly and in
accordance with legal requirements, irrespective of whether or not the Company
has supplied him with the mobile phone or the mobile phone is his personal
property. For the avoidance of doubt, the Director shall not use a hand-held
mobile phone whilst driving.

 

15   HOLIDAYS

 

15.1   The Director is entitled to 25 working days paid holiday in each holiday
year in addition to any statutory public holidays granted in England and Wales.

 

15.2   The holiday will be taken at dates agreed in advance with the Board of
the Company. Whilst every endeavour will be made to co-operate with fixing the
dates of holiday, such dates will remain in the ultimate discretion of the
Company.

 



       

--------------------------------------------------------------------------------

 


15.3   Holidays must be taken in the year of entitlement and may not be carried
forward to the following year except with prior agreement of the Board of the
Company. The holiday year runs concurrently with the calendar year.

 

15.4   Upon termination of this employment the Director will be entitled to pay
in lieu of any unused holiday entitlement or be required to pay to the Company
pay received for holiday taken in excess of holiday entitlement. Any sums so due
may be deducted from any money owing to the Director. Holiday pay will be paid
at the net basic rate.

 

15.5   The Company reserves the right to require the Director to take any unused
holiday during the notice period, even if booked to be taken after the end of
the notice period. For the purpose of calculating any holiday pay due to the
Director or owed by the Director to the Company one day’s pay shall be the basic
annual pay divided by 260.

 

16   COMPUTERS

 

16.1   The Director will be authorised to gain access to certain computer
systems, programs and data. He must use all computer systems in a responsible
manner and with due regard to any risks relating to such use In particular but
without prejudice to the generality of the foregoing the Director should have
due regard to risks relating to:-

 

16.1.1   loading any program into any computer;

 

16.1.2   electronic data transferor;

 

16.1.3   loading any disks or CD Roms;

 

16.1.4   downloading of any files from the internet;

 

16.1.5   use of the internet;

 

16.1.6   connection of any new hardware to any of the Company’s systems.

 

16.1.7   using any Company equipment to visit any inappropriate internet site.

 

16.2   The Director will be responsible for any action taken against the Company
for breaches of copyright or otherwise resulting from the inappropriate use by
the Director of any computer equipment of the Company.

 

16.3   Breach of obligations under this Clause 16 in any way that has an adverse
effect on the Company renders the Director liable to summary dismissal.

 



       

--------------------------------------------------------------------------------

 


16.4   The Company reserves the right to monitor on a regular basis the
Director’s use of its computer and/or telecommunications systems, including
phone calls, facsimile, e-mails and use of the Internet in order to ensure
compliance with the provisions of this clause.

 

17   ILLNESS, MEDICAL MATTERS AND INSURANCES

 

17.1   In the event of the Director’s Incapacity due to sickness or injury or
for any other reason they are unable to attend work, the Director should contact
another director of the Company as early as possible (and in any event within
three hours of the time the Director should have started work) on the first day
of absence and each day thereafter, with an estimate of how long the Director
will be away from work. If the Director cannot notify the Company himself he
should arrange for someone else to do it for him. At this time full reasons must
be given of the nature of any sickness or injury. Failure to notify the Company
without good reason will amount to unauthorised absence and may lead to
disciplinary action.

 

17.2   If the Director is absent for one days or more, immediately upon
returning to work the Director shall complete a self-certification form, as
evidence of their Incapacity, in respect of each day of absence.

 

17.3   If the Director is absent for seven days or more, the Director must on
the eighth day of absence provide the Company with a medical certificate from a
General Practitioner stating the reason for absence and provide subsequent
certificates to cover any subsequent periods of absence.

 

17.4   In the event that the notification requirements referred to in Clauses
17.1 to 17.3 are complied with, by the Director, he shall be entitled to receive
his full net salary and benefits for the first three months of absence. The
Director will not be entitled to any further payments following the expiry of
the first three months of continued absence. The Director will not be entitled
to payments under this clause in excess of three months net salary and benefits
in any 12 month period.

 

17.5   Subject to the rules of Statutory Sick Pay, all other pay for any period
when the Director is unable to work through Incapacity will be at the discretion
of the Company.

 

17.6   From time to time the Company may reasonably require the Director to
undergo a medical examination by a medical practitioner appointed by the
Company. The costs of any such medical examination will be borne by the Company.
The Director hereby consents to any report arising out of such examination being
given to the Company by that medical practitioner.

 



       

--------------------------------------------------------------------------------

 


17.7   In the event that the Director shall unreasonably refuse to undergo any
such medical examination, the Company may withhold all or any part of the salary
and other entitlements of the Director.

 

17.8   In the event that a medical practitioner appointed by the Company
requires details of the Director’s medical history or access to any medical
report prepared for them then the Director will (subject always to the
Director’s rights under the Access to Medical Records Act 1988) not unreasonably
refuse their consent to a request that a medical practitioner appointed by the
Company makes to any medical practitioner of the Directors for such details or
access. For the purposes of the Access to Medical Records Act 1988 the Director
hereby authorise any medical practitioner appointed by the Company to make any
such request to any medical practitioner of the Director’s for such details or
access.

 

17.9   The Company will take out and maintain insurance cover on behalf of the
Director for life insurance with an insurance company and the details and type
of cover will be at the discretion of the Company. These details are available
from the Human Resources Department on request.

 

17.10   If the Director’s absence due to sickness or injury is occasioned by the
actionable negligence of a third party in respect of which damages are
recoverable, then all sums paid by the Company shall constitute loans to the
Director who shall:-

 

17.10.1   forthwith notify the Company of all relevant circumstances and of any
claim, compromise, settlement or judgment made or awarded in connection
therewith;

 

17.10.2   if the Company so requires, refund to the Company such sum as the
Company may determine not exceeding the lesser of:-

 

17.10.2.1   the amount of damages recovered by the Director under such
compromise, settlement or judgment; or

 

17.10.2.2   the sums advanced to the Director in respect of the period of
incapacity.

 

17.11   The Company shall be entitled to retain sensitive personal data relating
to the Director’s health for any or all of the purposes set out in this clause.

 



       

--------------------------------------------------------------------------------

 


18   TERMINATION OF DIRECTORSHIP

 

18.1   The employment of the Director under this Agreement shall terminate
automatically in the event of his ceasing to be a director of the Company and in
that event the Director shall have no claim for damages against the Company
unless he shall cease to be a Director of the Company by virtue of a resolution
passed by the members of the Company in general meeting, and at the time of such
removal the Company shall not be otherwise entitled to terminate his employment
under this Agreement.

 

19   NOTICE PROVISIONS, DISMISSAL AND SUSPENSION

 

19.1   This Agreement shall be subject to termination by:

 

19.1.1   either party upon giving notice in writing to the other party in
accordance with Clause 2.1 above;

 

19.1.2   the Company giving not less than three months’ notice in writing at any
time when the Director is or has been incapacitated by ill health or accident
(incurred otherwise than in the due performance of his duties hereunder) from
performing his duties hereunder and shall have been so incapacitated for a total
period of one hundred and eighty days or more in the preceding twelve months;

 

19.1.3   the Company giving summary notice in writing to the Director if the
Director -

 

19.1.3.1   commits any material or persistent breaches of this Agreement;

 

19.1.3.2   mismanages the business of the Company or any of the Group Company so
as to cause the Company financial loss;

 

19.1.3.3   is guilty of conduct tending to bring himself or the Company or any
of the Group Company into disrepute;

 

19.1.3.4   becomes of unsound mind or commits an act of bankruptcy or compounds
with his creditors generally;

 

19.1.3.5   is disqualified from holding the office of director

 

19.2   The Company may at any time and for whatever reason suspend the Director
from his employment hereunder on full salary for such period of time as is
necessary for the Company to carry out any necessary investigations to consider
the Director’s future employment with the Company.

 



       

--------------------------------------------------------------------------------

 


19.3   Should the Director fail to resign as a Director, if so requested to do
so by the Company, the Director hereby irrevocably authorises the Company to
nominate a person to sign the relevant resignation documentation on their
behalf.

 

19.4   The Company may, at its option, pay salary in lieu of notice but nothing
in these terms and conditions of employment shall prevent the Company from
terminating the Director’s employment without notice or payment in lieu of
notice in appropriate circumstances. Where a payment in lieu of notice is made,
the Director will be paid his basic salary only and his entitlement to any
benefits or payment for any benefits shall cease on his termination date

 

19.5   This employment will automatically terminate without notice at the end of
the month in which the Director attains the age of 65. After the Director reach
this age, any further employment and the terms of such employment will be
totally at the discretion of the Company.

 

19.6   The Director will be subject to a three month probationary period, at the
end of which the Director’s performance will be reviewed.

 

20   POSITION ON TERMINATION

 

20.1   Upon the termination by whatever means of their employment under this
Agreement the Director shall at the request of the Company immediately resign
from office as a director of the Company and from such offices held by him in
any Group Company as may be so requested without claim for compensation and in
the event of his failure so to do, the Company is hereby irrevocably authorised
to appoint some person in his name and on his behalf to sign and deliver such
resignation or resignations to the Company and to each of the Group Companies of
which the Director is at the material time a director or other officer.

 

21   POST TERMINATION

 

21.1   Upon the termination of the employment (howsoever occurring) the Director
shall immediately deliver up to the Company all correspondence documents
specifications and property belonging to the Company or any Group Company which
may be in his possession or under his control or in the possession or control of
his personal representatives.

 



       

--------------------------------------------------------------------------------

 


21.2   After the termination of his employment, the Director shall not represent
himself as being in any way connected with the Company or any Group Company. 

 

21.3   The Director covenants with the Company that he will not, without the
prior written consent of the Company:

 

21.3.1   for a period of six months after the termination of the Director’s
employment, either alone or jointly with or as a director, manager, agent,
consultant, partner, or employee of any person, firm, company or other
organisation directly or indirectly carry on or be engaged in any activity or
business which is engaged or concerned with the supply of Relevant Services;

 

21.3.2   for a period of nine months after the termination of the Director’s
employment, canvass, solicit, approach, deal with, entice away or cause to
canvassed, solicited, approached, dealt with or enticed away any Customer for
business in respect of Relevant Services;

 

21.3.3   for a period of nine months after the termination of the Director’s
employment, interfere or seek to interfere with the continuation of supplies to
the Company from any Relevant Supplier;

 

21.3.4   for a period of nine months after the termination of the Director’s
employment, solicit, interfere with or attempt to entice away any Employee.

 

21.4   The Director acknowledges that:

 

21.4.1   each of the foregoing sub-clauses constitutes an entirely separate and
independent restriction on him;

 

21.4.2   the duration, extent and application of each of the restrictions are no
greater than is necessary for the protection of the Company’s interests;

 

21.4.3   the duration of each of the restrictions shall be reduced by any period
of time during which the Company requires the Director not to attend his place
of work during any period of notice of termination.

 

21.4.4   the restrictions contained in this clause are considered to be
reasonable but if any of the restrictions are found to be void in circumstances
where it would be valid if some part of it were deleted it is agreed that
the restrictions shall apply with such deletion as is necessary to make it
valid.

 



       

--------------------------------------------------------------------------------

 


22   NO OBLIGATION TO THIRD PARTIES

 

22.1   The Director undertakes that he is at liberty to take up employment with
the Company and perform all the obligations set out in this Agreement without
limitation or breach of any obligations or duties he has to a third party.

 

23   INDEMNITIES AND DIRECTORS AND OFFICERS’ INSURANCE

 

23.1   The Director will indemnify the Company in respect of any liability
incurred by the Company as a direct consequence of the Directors negligence,
breach of contract, breach of duty or breach of trust in relation to the affairs
of the Company.

 

23.2   The Company will at its discretion take out and maintain insurance cover
on behalf of the Director for Directors’ and Officers’ Insurance and details are
available on request from the Human Resources Department.

 

24   DISCIPLINARY PROCEDURE 

 

24.1   The procedure laid down is in accordance with the procedure annexed
hereto at Schedule A to this Agreement, which is not to be regarded as
contractually binding save as far as required under legislation in force from
time to time.

 

24.2   The Director shall refer any grivance relating to any disciplinary
decision to the Board whose decision shall be final.

 

25   GRIEVANCE PROCEDURE

 

25.1   The Director shall refer any grievance relating to his employment
hereunder or relating to any disciplinary decision to the Board whose decision
shall be final.

 

26   COLLECTIVE AGREEMENTS

 

26.1   This employment is unaffected by the terms of any collective agreement.

 



       

--------------------------------------------------------------------------------

 


27   GENERAL

 

27.1   This Agreement (together with the Company’s Employee Handbook) embodies
and sets forth the entire agreement and understanding of the parties and
supersedes all prior oral or written agreements understandings or arrangements
relating to the subject matter of this Agreement. Neither party shall be
entitled to rely on any agreement, understanding or arrangement, which is not
expressly set forth in this Agreement or Employee Handbook.

 

27.2   The Company reserves the right to vary the terms and conditions of this
Agreement which will be notified to the Director in writing within one month of
such variation.

 

27.3   In the event of any conflict between the terms set out in this Agreement
and the Company’s Employee Handbook, the terms of this Agreement shall prevail.

 

27.4   This Agreement shall not be amended, modified, varied or supplemented
except in writing signed by duly authorised representatives of the parties.

 

27.5   No failure or delay on the part of either party hereto to exercise any
right or remedy under this Agreement shall be construed or operate as a waiver
thereof nor shall any single or partial exercise of any right or remedy as the
case may be. The rights and remedies provided in this Agreement are cumulative
and are not exclusive of any rights or remedies provided by law.

 

28   NOTICES

 

28.1   Any notice to be given hereunder shall be in writing and be sufficiently
served in the case of the Director by being delivered either personally to him
or sent by registered post addressed to him at his usual or last known place of
abode or in the case of the Company by being delivered at or sent by registered
post or recorded delivery addressed to its registered office and any such notice
if so posted shall be deemed to be served on the second day following that on
which it was posted.

 

29   STATEMENT OF EMPLOYMENT PARTICULARS

 

29.1   The Company and the Director agree that this Agreement constitutes a
Statement of Employment Particulars in accordance with Section 1 Employment
Rights Act 1996.

 

30   LAW AND JURISDICTION

 

30.1   The terms of this Agreement shall be governed by the Laws of England and
Wales and the Courts of England and Wales shall have exclusive jurisdiction in
all matters relating thereto.

 
 